United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 21, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60457
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ALEGRIA-CAMPA,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:02-CR-126-1
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jose Alegria-Campa

(“Alegria”) has filed a motion seeking leave to withdraw and a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Counsel has also filed a motion to waive the requirements of FED.

R. APP. P. 32(a)(4).   This appeal is before the court following

remand to the district court to address a jurisdictional issue.

See United States v. Alegria-Campa, No. 03-60457 (5th Cir.

Oct. 7, 2004) (unpublished).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60457
                                 -2-

     Alegria’s original notice of appeal was not filed within 10

days of the entry of the judgment as required by FED. R. APP.

P. 4(b)(1)(A).   The district court determined that Alegria failed

to show good cause or excusable neglect justifying an extension

of the time for filing a notice of appeal.    See FED. R. APP. P.

4(b)(4); United States v. Golding, 739 F.2d 183, 184 (5th Cir.

1984).   Alegria filed a timely notice of appeal from the district

court’s order, but counsel has not briefed whether that finding

constitutes an abuse of discretion.

     We pretermit further briefing on the jurisdictional issue

because we find that the appeal waiver contained in the plea

agreement bars Alegria’s appeal.    Cf. United States v. Alvarez,

210 F.3d 309, 310 (5th Cir. 2000) (dismissing for lack of

jurisdiction, rather than remanding for determination of

excusable neglect or good cause, because appeal was frivolous).

An appeal precluded by an appeal waiver “should be dismissed.”

United States v. Baymon, 312 F.3d 725, 729 (5th Cir. 2002).

     Accordingly, the appeal is DISMISSED FOR LACK OF

JURISDICTION.    Counsel’s outstanding motions are DENIED AS MOOT.